                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-02373-JLS-ADS                                         Date      January 22, 2020
 Title             Cristina Marinescu v. Weingarten Realty Investors et al.




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL

        Counsel is hereby ordered to show cause in writing no later than January 27, 2020, why
this action should not be dismissed for lack of prosecution. In this matter, the action was
removed to this court on December 9, 2019. Defendant has failed to answer or present other
defenses pursuant to Fed. R. Civ. P. 81 (c)(2).

        Plaintiff can satisfy this order by seeking entry of default or by dismissing the complaint
as to the defendant. No oral argument will be heard unless otherwise ordered by the Court. The
Order to Show Cause will stand submitted upon the filing of an appropriate response.




                                                                                                   :
                                                               Initials of Preparer   tg




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
